Citation Nr: 0939671	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-41 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the appellant was exposed to carbon tetrachloride 
during service. 
 
2.  Entitlement to service connection for non-Hodgkin's 
lymphoma due to exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran served on active duty from February 1953 to June 
1957 and from August 1957 to May 1960.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2003 
rating determination of the VA Regional Office (RO) in 
Oakland, California that, among other things, denied service 
connection for non-Hodgkin's lymphoma due to ionizing 
radiation and status post left elbow injury.  

The Board denied service connection for non-Hodgkin's 
lymphoma due to ionizing radiation by a decision dated in 
November 2007 and remanded the case for further development 
of the issues of entitlement to service connection for left 
elbow disability, and non-Hodgkin's lymphoma due to exposure 
to carbon tetrachloride; the latter found to have been a 
theory of entitlement to service connection raised by the 
Veteran but not considered or developed by the RO.

Service connection for status post left elbow injury was 
granted by RO rating action dated in July 2009.  This is 
considered a full grant of the benefit sought on appeal in 
this regard and is no longer for appellate consideration.

Following review of the record, and resolution of the 
threshold issue of whether the appellant was exposed to 
carbon tetrachloride during service, the issue of entitlement 
to service connection for non-Hodgkin's lymphoma due to 
exposure to carbon tetrachloride is once again REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.




FINDING OF FACT

1.  The Veteran had a military occupational specialty of 
aircraft mechanic in service.

2.  The appellant's military occupational specialty indicates 
that he was most likely exposed to carbon tetrachloride 
during service.


CONCLUSION OF LAW

In-service exposure to carbon tetrachloride is consistent 
with the nature and circumstances of the Veteran's service.  
38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  In this case, the threshold issue of whether 
the Veteran was exposed to carbon tetrachloride in service is 
granted.  Therefore, any notice error as to this aspect of 
the appeal may not be presumed to be prejudicial and is 
harmless. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Veteran has appealed the denial of service connection for 
non-Hodgkin's lymphoma.  He asserts that while serving in the 
Air Force, he utilized carbon tetrachloride extensively on 
the flight line degreasing new parts of Cosmoline.  He 
maintains that as an aircraft mechanic, he was required to 
place the parts in a drip or oil pain, pour carbon 
tetrachloride over them and wipe off the heavy Cosmoline 
coating with a cloth. 

Here, the agency of original jurisdiction (AOJ) determined in 
its supplemental statement of the case that there is no 
record of exposure or use of carbon tetrachloride in service 
by any government document in the claims file.  The Board 
takes this to mean that the AOJ has rejected the appellant's 
assertion of exposure to carbon tetrachloride during active 
duty.

We disagree.  The provisions of 38 U.S.C.A. § 1154(a) have 
meaning in this instance.  The appellant served in the 1950s 
and 1960s.  His military occupational specialty was aircraft 
mechanic.  Nothing in the timeframe or his military 
occupational specialty leads us to conclude that he was not 
exposed to carbon tetrachloride.  It is therefore determined 
that the use of and exposure to carbon tetrachloride was 
consistent with the nature and circumstances of his service.

Therefore, in response to the RO's conclusion in the 
supplemental statement of the case, the Board concedes that 
exposure to carbon tetrachloride is reasonably demonstrated.  
The appeal is granted to the limited extent that the 
appellant was exposed to carbon tetrachloride in service.  
However, this does not mean that he has a residual disability 
as a result of such exposure.  This aspect of the appeal is 
addressed in the remand that follows.


ORDER

The appellant was exposed to carbon tetrachloride in service.


REMAND

The Veteran asserts that he spent years engaged in duties in 
service that required the use of carbon tetrachloride, 
without the benefit of any protective gear, gloves, adequate 
ventilation, mask, etc.  He has advanced the theory that he 
now has non-Hodgkin's lymphoma as a result for which service 
connection should be granted.

The record contains a report dated in September 2007 from C. 
Pearson, M.D., in which it was found that up-to-date clinical 
authority strongly supported an association between the 
development of non-Hodgkin's lymphoma and carbon 
tetrachloride.  Various references were cited in this regard.  
It was concluded that based on the Veteran's reported history 
of exposure to carbon tetrachloride in service, this chemical 
"probably played a significant role in his development of 
NHL [non-Hodgkin's lymphoma]."

As noted previously, the case was remanded in November 2007 
for development, to include a VA medical opinion from an 
appropriate specialist to ascertain whether or not non-
Hodgkin's lymphoma could be causally related to handling 
carbon tetrachloride in service.  It was requested that the 
examiner indicate whether an etiological relationship was 
likely, as likely as not, or not likely the result of the 
claimed exposure.  

The Veteran's claims file was referred to a VA physician in 
October 2008 for review and opinion.  The examiner related 
that the claims folders were reviewed.  It was reported that 
an attempt had been made to analyze the literature on carbon 
tetrachloride as an etiologic agent in lymphoma, but that 
nothing in "Up-To-Date" was found in this regard.  He 
stated that there was some information derived from foreign 
sources during the previous eight to 10 years regarding 
carbon tetrachloride and non-Hodgkin's lymphoma, but that 
overall, such literature did not specify carbon tetrachloride 
as a causative agent, but grouped all halogenated 
hydrocarbons together in such studies.  The examiner thus 
found that "[s]ince it is not clear, my opinion would be 
that he is as likely as not to have carbon tetrachloride as 
the etiology of his lymphoma, although in all probability, it 
is really not likely that his lymphoma was caused by the 
carbon tetrachloride."  He further stated that "I would say 
that it is as likely as not, tending toward the not likely at 
all, as far as the cause of his lymphoma."

The Board finds that the examiner's opinion is contrary and 
inconsistent.  After concluding that it is as likely as not 
that non-Hodgkin's lymphoma is related to carbon 
tetrachloride, he goes on to state that it is not likely 
related to such exposure.  The Board will not presume or 
construe the examiner's intent.  This case must therefore be 
returned to the VA physician for clarification and to resolve 
the incongruity.

Additionally, the Board observes that in October 2008, the VA 
examiner indicated that no substantial clinical authority 
could be found addressing carbon tetrachloride and the 
development of non-Hodgkin's lymphoma.  It is shown, however, 
that the private physician, C. Pearman, M.D., referenced a 
number of authors and publications which he stated suggested 
a causal relationship.  A copy of one of the articles cited 
was received in September 2009 and is of record.  In view of 
such, the VA examiner should be requested to consider the 
clinical authority that has been received, the authority 
noted in Dr. Pearman's clinical report, and his conclusions 
relative to such studies, and provide an opinion which takes 
all of these factors into account.  

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to 
the same VA physician (or to 
another VA examiner if that one is 
not available) who reviewed the 
Veteran's claims folder in October 
2008 for an addendum.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner who should once again 
review the record.  The examiner 
should accept the Veteran's 
statement of exposure to carbon 
tetrachloride as true, and provide 
an opinion as to a) whether it is 
at least as likely as not (50 
percent probability or better) the 
Veteran's non-Hodgkin's lymphoma is 
related to exposure to carbon 
tetrachloride in service, or b) 
whether non-Hodgkin's lymphoma is 
more likely unrelated to chemical 
exposure in service.  

In this regard, the VA examiner's 
attention is directed to Dr. C 
Pearman's September 2007 report, 
the clinical authority that was 
listed therein and Dr. Pearman's 
conclusions.  If the VA examiner 
disagrees with all or any part of 
that opinion, he or she must 
provide reasons for such in a well-
rationed opinion.

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean within the 
realm of possibility, rather that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

2.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


